United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2508
                                 ___________

Alan Bernitt; John J. Villa, CIV      *
04-4140; Kenneth Ferguson, CIV        *
04-4133; Robert J. Kinney, CIV        *
04-4135; Keith Koski, CIV 04-4136;    *
Matthew Diame Berry, CIV 04-4179;     *
Timothy C. Whitfield, Sr., CIV        *
04-4126; Odin Dylan Payne, CIV        *
04-4146; Leroy Young, CIV 04-4161;    *
Dean R. Wiese, CIV 04-4162; Darlis    *
L. Miller, CIV 04-4175; Bobby Dale    *
Smith, CIV 04-4176; Hector Gonzalez,  *
CIV 04-4183; Kurt Cargle, CIV         *
04-4188; Gary D. Wininger, CIV        * Appeal from the United States
04-4189; Billy Joe Worley, Jr., CIV   * District Court for the
04-4190; Patrick Sean Freel, CIV      * District of South Dakota.
04-4158; Maury Turner, CIV 04-4198;   *
Darren Douglas, CIV 04-4199; Roger    *
Leigh Oehler, CIV 04-4157; Harold     *       [PUBLISHED]
Ryan, CIV 04-4214; Everett Smith,     *
CIV 05-4012; Randy Dann, CIV          *
05-4015; Timothy Wiles Haynes, CIV    *
05-4026; Robert Leuthauser, CIV       *
05-4046; Myron R. Tallman, CIV        *
05-4051,                              *
             Appellants,              *
                                      *
      v.                              *
                                      *
R. Martinez,                          *
                                      *
               Appellee.              *
                                 ___________
                             Submitted: December 22, 2005
                                Filed: December 28, 2005
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Appellants, all inmates at the Yankton Federal Prison Camp in South Dakota,
appeal the district court’s1 denial of their consolidated 28 U.S.C. § 2241 habeas
petitions, in which they challenge the Bureau of Prisons’ (BOP) calculation of their
good conduct time (GCT) under 18 U.S.C. § 3624.2 Appellants contend that their
GCT should be calculated based upon the length of incarceration imposed at
sentencing, rather than--as provided by BOP policy, set out at 28 C.F.R. § 523.20
(2005)--based on the time actually served by the inmate.

      We conclude that section 3624(b) is ambiguous because it does not clearly
indicate whether a prisoner’s GCT is based on the time served in prison or the
sentence imposed. Because section 3624(b) is ambiguous, we must defer to the
BOP’s interpretation if it is reasonable. See Chevron, U.S.A., Inc. v. Natural Res.


      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
      2
       Section 3624(b)(1) provides:
      [A] prisoner who is serving a term of imprisonment of more than 1 year . . .
      may receive credit toward the service of the prisoner’s sentence, beyond the
      time served, of up to 54 days at the end of each year of the prisoner’s term of
      imprisonment, beginning at the end of the first year of the term, subject to
      determination by the [BOP] that, during that year, the prisoner has displayed
      exemplary compliance with institutional disciplinary regulations. . . . [C]redit
      for the last year or portion of the year of the term of imprisonment shall be
      prorated and credited within the last six weeks of the sentence.

                                         -2-
Def. Council, Inc., 467 U.S. 837, 844-45 (1984). We agree with our sister circuits that
the BOP’s interpretation of section 3624(b) is reasonable. See Brown v. McFadden,
416 F.3d 1271, 1273 (11th Cir. 2005) (per curiam) (finding § 3624(b)(1) ambiguous
and holding BOP policy of calculating GCT based on actual time served is entitled to
deference as it is reasonable); Yi v. Fed. Bureau of Prisons, 412 F.3d 526, 533-34 (4th
Cir. 2005) (same); Sample v. Morrison, 406 F.3d 310, 313 (5th Cir. 2005) (per
curiam) (same); O’Donald v. Johns, 402 F.3d 172, 174 (3d Cir. 2005) (per curiam)
(same); Perez-Olivio v. Chavez, 394 F.3d 45, 51-53 (1st Cir. 2005) (same); White v.
Scibana, 390 F.3d 997, 999-1003 (7th Cir. 2004) (same), cert. denied, 125 S. Ct. 2921
(2005); Pacheco-Camacho v. Hood, 272 F.3d 1266, 1270-71 (9th Cir. 2001) (same),
cert. denied, 535 U.S. 1105 (2002).

       Appellants’ remaining argument is that, even if section 3624(b) is ambiguous,
the district court should have applied the rule of lenity and resolved the ambiguity in
their favor. This argument lacks merit. We do not resort to the rule of lenity where,
as here, we can otherwise resolve the ambiguity of the statute. See O’Donald, 402
F.3d at 174; Perez-Olivio, 394 F.3d at 53-54.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-